DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. The Applicant argues that the art of Welches would not cover the amended portion of the claim (“wherein the wherein the first wavelength corresponds to a first temperature lower than the target temperature threshold, and the second wavelength corresponds to the target temperature threshold”); however, the Examiner respectfully disagrees. Welches discloses using two IR sensors for detecting two distinct wavelengths ranging from 532-1500nm in Par. 0180-0181. While it is not disclosed that one wavelength is below the threshold and one is in the threshold, since the structure and function of the sensors of Welch are the same, it would be capable of this claimed language. Further, this wherein statement is being interpreted as intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the art of Welches discloses measuring two separate wavelengths, it would be capable of the claimed function. 
As for the additional claim stating the wavelength is between 1000-3000nm, this is also disclosed by Welches. While Welches discloses the claimed invention except for the wavelength being exactly 1000-3000nm (Welches stated 532-1500nm), it would have been obvious to one having ordinary skill in the art at the time the invention was made to use 1000-3000nm, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “radiation source” of claim 1 is being interpreted as a light source that is configured to emit radiation (see claim 1).
The “optical elements” of claim 1 are being interpreted as either a filter or a beam splitter (see claims 5 and 7-8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7-8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogler (US 20120150160 A1) in view of Welches (US 20120022510 A1) and in further view of Lin (US 20040039378 A1)
In regards to claim 1, Vogler discloses a laser-based ophthalmological surgical system (Abstract discloses the ophthalmic surgical system), comprising:	
	a radiation source configured to emit therapeutic radiation (Par. 0026 discloses the laser radiation source), the therapeutic radiation including a discrete pulse that has a particular pulse frequency and an amount of pulse energy corresponding to a dosage of the therapeutic radiation (Par. 0014 and 0017 disclose pulse frequency and pulse energy of the radiation); 
one or more optical elements configured to direct the therapeutic radiation to a targeted area of an eye of a patient, wherein a temperature of the targeted area depends on the target dosage of the therapeutic radiation (Par. 0026 discloses optical elements, elements 112 in Fig 1, which direct the beam to the eye and Par. 0030 discloses that the temperature of the eye depends on the laser); 
and a detector system configured to measure thermal radiation emitted by the targeted area responsive to exposure to the therapeutic radiation (Par. 0026 discloses a temperature sensor, i.e. a detector, and Par 0030 discloses this sensor measures temperature in response to the radiation),
wherein the one or more optical elements are configured to optically couple the detector system to the targeted area (Par. 0030 and Fig 1 show the coupling of the optical elements and the detector to the target area [210]), 
Vogler does not disclose wherein the detector system includes a first detector configured to detect radiation at a first wavelength and a second detector configured to detect radiation at a second wavelength under a threshold and a second wavelength at a threshold OR wherein the radiation source emits a plurality of therapeutic radiations to one targeted area, and the detector system measures thermal radiation at a certain time for each of the plurality of therapeutic radiations, the certain time having a defined time delay from an emitting time of each of the plurality of therapeutic radiations and corresponding to a thermal response of the one targeted area.
However, in the same field of endeavor, Welches discloses a temperature sensor, i.e. a detector system, wherein the system includes a first and second detector or sensor that measures radiation at two different wavelengths (Welches discloses using two IR sensors for detecting two distinct wavelengths ranging from 532-1500nm in Par. 0180-0181. While it is not disclosed that one wavelength is below the threshold and one is in the threshold, since the structure and function of the sensors of Welch are the same, it would be capable of this claimed language. Further, this wherein statement is being interpreted as intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the art of Welches discloses measuring two separate wavelengths, it would be capable of the claimed function) in order to increase sensitivity and reject errors. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Vogler and modified them by having the detector system comprise two detectors, as taught and suggested by Welches in order to increase sensitivity and reject errors (Par. 0180 of Welches).
The combined teachings of Volger and Welches does not disclose wherein the radiation source emits a plurality of therapeutic radiations to one targeted area, and the detector system measures thermal radiation at a certain time for each of the plurality of therapeutic radiations, the certain time having a defined time delay from an emitting time of each of the plurality of therapeutic radiations and corresponding to a thermal response of the one targeted area. 
However, in the same field of endeavor, Lin discloses ophthalmic surgical system that provides radiation to the eye to treat eye disease (Abstract) wherein thermal relaxation is used between pulses and the temperature is measured during this relaxation period (Par. 0026) for the purpose of creating a temperature equilibrium on the timescale of microseconds after the laser pulse.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Volger and Welches and modified them by having the pulses have a time delay between each pulse wherein the thermal radiation can be measured, as taught and suggested by Lin, for the purpose of creating a temperature equilibrium on the timescale of microseconds after the laser pulse.
	In regards to claim 7, the combined teachings of Vogler, Lin, and Welches as applied to claim 1 discloses the laser-based ophthalmological surgical system of claim 1, wherein the one or more optical elements includes at least one beam splitter, wherein the at least one beam splitter is configured to provide the first wavelength to the first detector and provide the second wavelength to the second detector (Par. 0180 of Welches discloses wherein there is an optical element that comprises a beam splitter [2480], and the splitter splits the beam to two separate detection paths to first detector and second detector). 
	In regards to claim 8, the combined teachings of Vogler, Lin, and Welches as applied to claim 1 discloses the laser-based ophthalmological surgical system of claim 1, wherein the one or more optical elements comprises: 
a first filter positioned in a first optical path between the targeted area and the first detector, wherein the first filter is configured to pass radiation at the first wavelength to the first detector (Par. 0182 of Welches discloses a filter [2560] positioned between the detector and the target area); 
and a second filter positioned in a second optical path between the targeted area and the second detector, wherein the second filter is configured to pass radiation at the second wavelength to the second detector (Par. 0191 discloses the use of more than one filter). 
In regards to claim 23, the combined teachings of Vogler, Lin, and Welches as applied to claim 1 discloses the laser-based ophthalmological surgical system of claim 1, wherein the first wavelength and a second wavelength are in a range from 1000nm to 3000nm (Par. 018 of Wleches). 
While Welches discloses the claimed invention except for the wavelength being exactly 1000-3000nm (Welches stated 532-1500nm), it would have been obvious to one having ordinary skill in the art at the time the invention was made to use 1000-3000nm, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90. 
4.	Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogler, Lin, and Welches as applied to claim 1 and in further view of Whitebook (US 5354323 A).
	In regards to claim 2, the combined teachings of Vogler, Lin, and Welches as applied to claim 1 discloses the laser-based ophthalmological surgical system of claim 1, except for wherein at least one of the first detector or second detector comprises: a detector with a quantum efficiency, the detector configured to detect an intensity of the thermal radiation; and a processor device communicatively coupled to the detector and configured to: receive the detected intensity from the detector; and calculate the temperature of the targeted area based on the detected intensity, the quantum efficiency of the detector, and a blackbody spectrum associated with a target temperature threshold of the targeted area. 
	However, in the same field of endeavor, Whitebook does disclose a detector with a quantum efficiency, the detector configured to detect an intensity of the thermal radiation (Col. 5, lines 27-45 discloses an optical radiation system comprising a detector system with a quantum detector to detect thermal radiation); 
and a processor device communicatively coupled to the detector (Col 6, lines 32-36 disclose a processor coupled to the detector) and configured to: 
receive the detected intensity from the detector (Col 6, lines 32-36 disclose that the processor received the intensity information); 
and calculate the temperature of the targeted area based on the detected intensity, the quantum efficiency of the detector, and a blackbody spectrum associated with a target temperature threshold of the targeted area (Col 6, lines 37-47 disclose that the processor calculates the temperature based on the detector and that there is a threshold comparison). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Vogler, Lin, and Welches and modified them by having the detector comprise a detector with a quantum efficiency and a processor top receive data and calculate a temperature, as taught and suggested by Whitebook, in order to gain the advantages of increasing the accuracy of temperature readings from the tissue during a procedure (Col 5, lines 52-60 of Whitebook). 
	In regards to claim 3, the combined teachings of Vogler, Lin, and Welches as applied to claim 1 discloses the laser-based ophthalmological surgical system of claim 1, except for wherein at least one of the first detector or second detector includes an infrared (IR) detector.
	However, in the same field of endeavor, Whitebook does disclose the detector being an infrared detector (Col. 4, lines 51-61) for the purpose of utilizing back body radiation rather than direct contact with the surface (Col 5, lines 1-3).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Vogler, Lin, and Welches and modified them by having the detector be an IR detector, as taught and suggested by Whitebook, for the purpose of utilizing back body radiation rather than direct contact with the surface (Col 5, lines 1-3 of Whitebook).
	In regards to claim 4, the combined teachings of Vogler, Lin, and Welches as applied to claim 1 discloses the laser-based ophthalmological surgical system of claim 1, except for wherein at least one of the first detector or second detector comprises an infrared   (IR) detector, wherein the IR detector includes an indium gallium sulfide (InGaS) IR detector, a mercury cadmium telluride (MCT) IR detector, or an indium phosphide (InP) IR detector.
However, in the same field of endeavor, Whitebook does disclose this an IR detector comprising cadmium telluride (Col 5, lines 40-51) for the purpose of being operable in a wide range of temperatures but still having enough sensitivity to be used on tissues. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Vogler, Lin, and Welches and modified them by having a detector comprising cadmium telluride, as taught and suggested by Whitebook, for the purpose of being operable in a wide range of temperatures but still having enough sensitivity to be used on tissues (Col 5, lines 40-51 of Whitebook). 
	In regards to claim 5, the combined teachings of Vogler, Lin, and Welches as applied to claim 1 discloses the laser-based ophthalmological surgical system of claim 1, except for wherein the one or more optical elements includes at least one filter positioned in an optical path between the targeted area and the detector system and wherein the filter is configured to block radiation with a wavelength less than one micrometer.
	However, in the same field of endeavor, Whitebook does disclose the laser-based ophthalmological surgical system of claim 1, wherein the one or more optical elements includes at least one filter positioned in an optical path between the targeted area and the detector system and wherein the filter is configured to block radiation with a wavelength less than one micrometer (Col 5, lines 27-39 discloses an optical surgical system with optical elements that comprise a filter; Fig 1 shows the filter [34] positioned between the target area [12]; and Col 5, lines 27-39 discloses the filter lets wavelengths of 8-12 microns pass thus it would block the less than one micron) for the purpose of blocking near infrared treatment beam reflections from the surface. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Vogler, Lin, and Welches and modified them by having the optical elements including a filter, as taught and suggested by Whitebook, for the purpose of blocking near infrared treatment beam reflections from the surface. 
5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogler, Lin, and Welches as applied to claim 1 and in further view of Chrystie (US 20150131700 A1). 
	The combined teachings of Vogler, Lin, and Welches as applied to claim 1 discloses the laser-based ophthalmological surgical system of claim 1, except for wherein at least one of the first detector or second detector includes a bandwidth greater than 10 megahertz (MHz) and configured to measure the thermal radiation at sub microsecond temporal resolution.
	However, in the same field of endeavor, Chrystie discloses wherein at least one of the first detector or second detector includes a bandwidth greater than 10 megahertz (MHz) (Par. 0047 discloses the use of a high bandwidth detector that receives light having 500MHz, thus larger than 10MHz) and configured to measure the thermal radiation at sub microsecond temporal resolution (Par. 0076 discloses the radiation being measured at a temporal resolution of nanoseconds) for the purpose of increasing signal strength of thermal radiation and decreasing signal to noise ratio (Par. 0036). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Vogler, Lin, and Welches and modified them by having the detector includes a bandwidth greater than 10 megahertz (MHz) and configured to measure the thermal radiation at sub microsecond temporal resolution, as taught and suggested by Chrystie, for the purpose of increasing signal strength of thermal radiation and decreasing signal to noise ratio (Par. 0036 of Chrystie).
6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogler, Lin, and Welches as applied to claim 1 and in further view of Ruiz (US 6464692 B1). 
	The combined teachings of Vogler, Lin, and Welches as applied to claim 1 discloses the laser-based ophthalmological surgical system of claim 1, further comprising a processor device communicatively coupled to the therapeutic radiation source and the detector system (Par. 0026 of Vogler discloses the processor device coupled to the radiation source (see also Fig 1)). 
	The combined teachings of Vogler, Lin, and Welches does not disclose wherein the processor device is configured to terminate exposure of the targeted area of the eye of the patient to the therapeutic radiation responsive to a measurement of the thermal radiation generated by the detector system meeting or exceeding a target temperature threshold.
	However, in the same field of endeavor, Ruiz does disclose a safety shutter that shuts off laser application when the processor receives information regarding the laser parameters (Col 13, lines 10-18) for the purpose of enhancing patient safety. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Vogler, Lin, and Welches and modified them by having the processor configured to terminate exposure, as taught and suggested by Ruiz, for the purpose of enhancing patient safety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                    



/ALLEN PORTER/Primary Examiner, Art Unit 3792